851 P.2d 637 (1993)
120 Or. App. 523
STATE of Oregon, Respondent,
v.
Norman Keith CHASE, Appellant.
STATE of Oregon, Respondent,
v.
Norman Keith CHASE, Appellant.
STATE of Oregon, Plaintiff,
v.
Norman Keith CHASE, Appellant, and
Kenneth N. Feldman, F. Douglass Harcleroad, Lane County District Attorney's Office and Mary Doe, Respondents.
10-86-03551B, 10-86-03551X, 10-86-03551; CA A66149 (Control), CA A66233, CA A66370.
Court of Appeals of Oregon.
Argued and Submitted December 30, 1992.
Decided May 19, 1993.
Irene B. Taylor, Salem, argued the cause for appellant. With her on the brief was Sally L. Avera, Public Defender, Salem.
*638 Timothy A. Sylwester, Asst. Atty. Gen., Salem, argued the cause for respondents. On the brief were Charles S. Crookham, Atty. Gen., Virginia L. Linder, Sol. Gen., and Carol J. Fredrick, Asst. Atty. Gen., Salem.
Before WARREN, P.J., and RIGGS and EDMONDS, JJ.
PER CURIAM.
In CA A66149 and CA A66233, defendant appeals from an order that revoked his probation and executed a previously suspended sentence. ORS 138.040; ORS 138.-053(1)(f), (3). He argues that his probation was void and that the trial court erred in revoking it. He also argues that the court failed to advise him of his right to counsel in the probation revocation proceeding. The state asks us to dismiss the appeal as moot, because defendant has served the executed sentence and was discharged from parole. State v. Neidenbach, 300 Or. 176, 178, 708 P.2d 355 (1985). Defendant does not oppose the state's request for dismissal or identify any collateral consequences that might derive from the order if not vacated. See State v. Lincoln, 5 Or. App. 138, 483 P.2d 92 (1971). Accordingly, we dismiss the appeals from that order as moot.
Defendant also appeals in CA A66370 from an order dismissing what purports to be a civil action against a deputy district attorney. His assignments relating to that dismissal do not require discussion.
CA A66149 and CA A66233 dismissed as moot; CA A66370 affirmed.